Citation Nr: 1127793	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-04 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for bilateral open angle glaucoma, currently assigned a 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from June 1976 to August 1979; November 2001 to November 2002; and January 2003 to January 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for an increased rating for glaucoma was received in March 2007, and was accompanied by reports of visual field tests conducted in November 2004 and January 2007.  In April 2007, the Veteran was afforded a VA examination.  According to the examination report, his field of vision had contracted some in the right eye since his 2004 examination.  Pursuant to the Veteran's request, the results of the January 2007 Humphrey tests he had submitted were plotted on a Goldmann chart.  These appear to show that the Veteran had an average concentric contraction to approximately 41 degrees in the right eye and 48 degrees in the left eye.  

According to an August 2007 letter from A. Lopez, M.D., she had last seen the Veteran in July 2007, at which time his best corrected visual acuity was 20/70 in the right eye, with severe visual field defect.  She stated that therefore, he was considered legally blind, and that there was no surgical or routine refractive measure that would improve his vision; however, no copies of any tests performed in July 2007 were submitted.  Instead, the letter from Dr. Lopez was accompanied by copies of vision tests performed in January 2007, which had been previously submitted by the Veteran, and converted to Goldmann charts; these tests did not show severe visual field impairment.  Although this test was conducted only 6 months before the report of Dr. Lopez, and there are no reports of the July 2007 test of record, the indication of an increase in severity should be followed up with a request for Dr. Lopez's actual records, and for a current VA examination.  In this regard, there was some additional contraction in the field of vision in the right eye from 2004 to 2007.  

Moreover, any such tests  must be presented in the form of perimetric charts showing concentric contraction at the required meridians.  See 38 C.F.R. §§ 4.76, 4.76a, Table III & Figures 1 & 2 (2007).  Otherwise, such test results are beyond the Board's competence to interpret for rating purposes.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  

The criteria for rating visual disorders were revised in 2008, but the new criteria are only effective for claims filed on or after December 10, 2008.  73 FR 66544 (Nov. 10, 2008).  Even under the new criteria, however, which expressly permit the use of different perimetric devices, it is required that the results be recorded on a standard Goldmann chart for rating purposes.  See 38 C.F.R. § 4.77 (2010).  

The Veteran also submitted a business card from a VA ophthalmologist with his March 2007 claim for an increased rating; this suggests that there may be VA treatment records available, which should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA ophthalmology or optometry clinic records of the Veteran's treatment and evaluations from March 2006 to the present.

2.  Request that Dr. A. Lopez submit records of the actual visual acuity and field of vision tests conducted in July 2007, as well as any other such tests conducted after that date.  Inform Dr. Lopez that field of vision tests must be recorded on a standard Goldmann chart, for them to be reviewed for rating purposes.  

3.  Thereafter, schedule the Veteran for a VA examination of the eyes, to evaluate the manifestations and severity of his service-connected open-angle glaucoma.  Visual fields should be recorded on an appropriate Goldmann chart, and the numeric values, in degrees, should be provided for the visual fields at the 8 principal meridians in each eye.  The claims file must be provided to the physician in conjunction with the examination.  

4.  After completion of the above and any additional development deemed necessary, readjudicate the claim for an increased rating for the Veteran's service-connected bilateral open-angle glaucoma.  If the claim remains denied, the Veteran should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


